ACKER, Presiding Judge.
The Gaudalupe and San Antonio Rivers Stock Association, a corporation, brought this suit against George W. West, ■one of its members, to collect an assessment alleged to have been made by plaintiff by authority of its charter.
The trial was without a jury, and resulted in judgment for defendant, from which this appeal is prosecuted.
On the trial plaintiff offered to prove by the deposition of Mugge that the assessment was made by authority of an order of the board of direct•ors, made at a meeting of the board on the 36th day of August, 1884. The ■evidence was objected to upon the ground that it was “secondary and not the best evidence.” The objection was sustained, and this ruling is as.signed as error.
Article 586 of the Revised Statutes requires corporations to keep a record ■of all business transactions, and article 601 makes such records, or copies thereof authenticated by the signatures of the president and secretary under the seal of the corporation, competent evidence in any action or ■proceeding to which such corporation may be a party. To fix defend.ant’s liability, plaintiff must have shown that the assessment was made, the best evidence of which was the record of the order or resolution of the board of directors. It is a familiar rule governing the production of evidence that the best evidence of which the case in its nature is susceptible must be produced, and none other can be received, if objected to, until the nonproduction of the best is accounted for. There was no attempt to show that the records of the corporation had been destroyed, or to explain any other way the nonproduction of the primary evidence as a predicate for the introduction of the secondary evidence offered, and we think the court did not err in excluding it.
The only other assignment of error presented is: “The court erred in refusing a new trial to plaintiff, as asked for in its motion and amended motion for a new trial filed herein on the 7th and 10th of August, 1889.”
Under numerous decisions of this court we must hold that this assign*463ment is too general to entitle it to consideration. Blum v. Whitworth, 66 Texas, 350; Cannon v. Cannon, 66 Texas, 682; O’Neal v. Bank, 67 Texas, 36; 68 Texas, 282; 70 Texas; 758.
We think the judgment of the court below should be affirmed.

Affirmed.

Adopted March 11, 1890.